

EXHIBIT 10.4


EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of November 6, 2006
(“Effective Date”) by and between Equity One, Inc, a Maryland corporation (the
“Company”), and Jeffrey S. Stauffer (“Executive”).
 
W I T N E S S E T H:
 
The Company desires to employ Executive as of the Effective Date, on the terms
and conditions set forth in this Agreement, and Executive desires to be so
employed.
 
IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree as follows:


Section 1. Employment. The Company hereby agrees to employ Executive and
Executive hereby agrees to such employment, on the terms and conditions
hereinafter set forth.
 
Section 2. Term. The period of employment of Executive by the Company hereunder
(the “Employment Period”) shall commence on the Effective Date and shall
continue through December 31, 2010. This Agreement and the Employment Period
automatically shall be renewed for successive one-year periods thereafter,
unless either party gives the other party prior written notice at least six
months before the expiration of the Employment Period of that party’s intent to
allow the Employment Period and this Agreement to expire.
 
Section 3. Position and Duties. From and after the Effective Date during the
Employment Period, Executive shall serve as Executive Vice President and Chief
Operating Officer of the Company and shall report to the Chief Executive
Officer. Executive shall have those powers and duties normally associated with
the position of a Executive Vice President and Chief Operating Officer and such
other powers and duties as the Chief Executive Officer may properly prescribe,
provided that such other powers and duties are consistent with Executive’s
position as Executive Vice President and Chief Operating Officer. Executive
shall devote his full business time, attention and energies to Company affairs
as are necessary to fully perform his duties for the Company (other than
absences due to illness or vacation).
 
Section 4. Place of Performance. The principal place of employment of Executive
shall be at the Company’s corporate offices in North Miami Beach, Florida, and
the Executive shall perform his duties, as required by Section 3, at the
corporate offices in North Miami Beach, Florida, with such reasonable
business-related travel as is necessary to perform those duties.
 
Section 5. Compensation and Related Matters.
 
(a)  Salary. During the Employment Period, the Company shall pay Executive an
annual base salary of not less than $350,000 (“Base Salary”). Executive’s Base
Salary shall be paid in approximately equal installments in accordance with the
Company’s customary payroll practices. If the Company increases Executive’s Base
Salary, such increased Base Salary shall then constitute the Base Salary for all
purposes of this Agreement. The Company may not decrease Executive’s Base Salary
during the Employment Period.
 
(b)  Annual Bonus. The compensation committee (the “Compensation Committee”) of
the Board of Directors of the Company (the “Board”) shall review with the Chief
Executive Officer the Executive’s performance at least annually during each
calendar year of the Employment Period and cause the Company to award Executive
such cash bonus (“Bonus”) as the Compensation Committee shall reasonably
determine as fairly compensating and rewarding Executive for services rendered
to the Company and/or as an incentive for continued service to the Company. The
amount of Executive’s Bonus shall be determined in the discretion of the
Compensation Committee in consultation with the Chief Executive Officer and
shall depend on, among other things, the Company’s achievement of certain
performance levels established by the Compensation Committee, which may include,
among others, such performance measures as growth of earnings, funds from
operations per share of Company common stock, earnings per share of Company
common stock and Executive’s performance and contribution to increasing the
funds from operations; provided, however, that in no event shall the amount of
Executive’s Bonus be less than half of the then Base Salary for each year of
this Agreement ($26,849 for the year containing the Effective Date). The Company
shall pay any Bonus to Executive on or before March 15th of the calendar year
following the calendar year to which the bonus relates. 
 
(c)  Restricted Stock and Stock Options.
 
(i)  On the Effective Date, the Company shall grant to Executive, either under
the equity compensation plans of the Company or otherwise, 40,000 shares of the
Company’s restricted stock. Such shares of restricted stock shall vest in equal
installments on each of December 31, 2007, December 31, 2008, December 31, 2009
and December 31, 2010. Dividends on restricted stock shall be paid to Executive
at such times as dividends are paid to shareholders of the Company’s common
stock.
 
(ii)  On the Effective Date, the Company shall grant to Executive, either under
the equity compensation plans of the Company or otherwise options to purchase
400,000 shares of the Company’s common stock. Such stock options shall vest in
equal installments on each of December 31, 2007, December 31, 2008, December 31,
2009 and December 31, 2010.
 
(iii)  During each year of the Employment Period after the first year of the
Employment Period, the Compensation Committee shall review with the Chief
Executive Officer the Executive’s performance at least annually and may, in its
sole discretion, cause the Company to grant to Executive stock options and/or
shares of restricted stock (in addition to those granted in clauses (i) and (ii)
above) in an amount, if any, the Compensation Committee shall reasonably
determine as fairly compensating and rewarding Executive for services rendered
to the Company and/or as an incentive for continued service to the Company.
Stock options or shares of restricted stock so granted or issued, if any, shall
vest in equal installments on each of the first, second, third and fourth
anniversaries of the date of grant thereof, provided however that in the event
the Company issues Executive a notice of non-renewal, all unvested restricted
stock and options shall vest as of the last day of the Employment Period.
 
(iv)  Any stock options granted to the Executive in accordance with this
Agreement shall have an exercise price equal to the average closing price of a
share of the Company’s common stock on the principal stock exchange on which the
Company’s common stock is listed and traded during the ten (10) trading days
immediately preceding the date of grant thereof. In addition, Executive shall
have the right to exercise all vested options within the six (6) month period
immediately following Executive’s termination of employment, provided, however,
that in the event Executive voluntarily terminates Executive’s employment (for
other than Good Reason), or the Company terminates Executive’s employment for
Cause, Executive shall only have ninety (90) days following termination of
employment to exercise Executive’s options. The grant of options and/or
restricted stock to Executive shall be evidenced by a separate written
agreement(s) to be provided to Executive. In the event of any conflict between
the terms of such stock option or restricted stock agreement or the plan
relating thereto and the terms of this Agreement, the terms of this Agreement
shall control.
 
(v)  If any shares or options provided for above are not issued under the equity
compensation plans of the Company, the Company hereby agrees to use commercially
reasonable efforts to prepare and file with the Securities and Exchange
Commission a registration statement and such other documents as may be necessary
in order to comply with the provisions of the Securities Act of 1933, as
amended, so as to permit the registered resale of the shares of restricted stock
granted hereunder and to permit the registered issuance of any shares of common
stock pursuant to the stock options granted hereunder to the extent not covered
by an existing, effective registration statement of the Company.
 
(d)  Long Term Cash Incentive Compensation. Executive shall be entitled to the
long-term cash incentive compensation, if any, determined in accordance with
Exhibit A attached hereto.
 
(e)  Expenses. The Company shall reimburse Executive for all reasonable expenses
incurred by him in the discharge of his duties hereunder, including travel
expenses, upon the presentation of reasonably itemized statements of such
expenses in accordance with the Company’s policies and procedures now in force
or as such policies and procedures may be modified with respect to all senior
executive officers of the Company.
 
(f)  Vacation; Illness. Executive shall be entitled to the number of weeks of
vacation per year provided to the Company’s senior executive officers, but in no
event less than three (3) weeks annually. Executive shall be entitled to take up
to 30 days of sick leave per year; provided, however, that any prolonged illness
resulting in absenteeism greater than the sick leave permitted herein or
disability shall not constitute “Cause” for termination under the terms of this
Agreement.
 
(g)  Welfare, Pension and Incentive Benefit Plans. During the Employment Period,
Executive (and his wife and dependents to the extent provided therein) shall be
entitled to participate in and be covered under all the welfare benefit plans or
programs maintained by the Company from time to time on terms no less favorable
than provided for any of its senior executives including, without limitation,
all medical, hospitalization, dental, disability, accidental death and
dismemberment and travel accident insurance plans and programs. In addition,
during the Employment Period, Executive shall be eligible to participate in and
be covered under all pension, retirement, savings and other employee benefit,
perquisite, change in control and executive compensation plans and any annual
incentive or long-term performance plans and programs maintained from time to
time by the Company on terms no less favorable than provided for any of its
senior executives.
 
(h)  Automobile. During the Employment Term, the Company shall provide Executive
with an automobile allowance equal to $800 per month.
 
(i)  Relocation. Executive shall relocate his primary residence to Miami-Dade,
Broward or Palm Beach County, Florida, prior to March 31, 2007. The Company
shall reimburse Executive for reasonable moving costs and expenses associated
with such relocation of his immediate family and his relocation to Miami-Dade,
Broward or Palm Beach County, in each case, upon the presentation of reasonably
itemized statements of such costs and expenses in accordance with the Company’s
policies and procedures now in force or as such policies and procedures may be
modified with respect to all senior executive officers of the Company. In no
event shall the aggregate amount of any such reimbursement exceed $40,000.
 
Section 6. Termination. Executive’s employment hereunder may be terminated
during the Employment Period under the following circumstances:
 
(a)  Death. Executive’s employment hereunder shall terminate upon his death.
 
(b)  Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been substantially unable to perform his
duties hereunder for an entire period in excess of one hundred twenty (120) days
in any 12-month period despite any reasonable accommodation available from the
Company, the Company shall have the right to terminate Executive’s employment
hereunder for “Disability”, and such termination in and of itself shall not be,
nor shall it be deemed to be, a breach of this Agreement.
 
(c)  Without Cause. The Company shall have the right to terminate Executive’s
employment for any reason or for no reason, which termination shall be deemed to
be without Cause, and such termination in and of itself shall not be, nor shall
it be deemed to be, a breach of this Agreement.
 
(d)  Cause. The Company shall have the right to terminate Executive’s employment
for Cause, and such termination in and of itself shall not be, nor shall it be
deemed to be, a breach of this Agreement. For purposes of this Agreement, the
Company shall have “Cause” to terminate Executive’s employment upon Executive’s:
 
(i) Breach of any material provisions of this Agreement, including, without
limitation, the failure of the Executive to perform the duties in the manner
required by Section 3 and 4 hereunder;
 
(ii)  Conviction of a felony, capital crime or any crime involving moral
turpitude, including but not limited to crimes involving illegal drugs; or
 
(iii)  Willful misconduct that is materially economically injurious to the
Company or to any Company Affiliate.
 
For purposes of this Section 6(d), no act, or failure to act, by Executive shall
be considered “willful” unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company or
Company Affiliate; provided, however, that the willful requirement outlined in
paragraph (iii) above shall be deemed to have occurred if Executive’s action or
non-action continues for more than ten (10) days after Executive has received
written notice of the inappropriate action or non-action. Failure to achieve
performance goals, in and of itself, shall not be grounds for a termination for
Cause. For purposes of this Agreement, “Company Affiliate” means any entity in
control of, controlled by or under common control with the Company or in which
the Company owns any common or preferred stock or interest or any entity in
control of, controlled by or under common control with such entity thereof.
 
Cause shall not exist under paragraph (i) or (iii) above unless and until the
Company has delivered to Executive written notice of its determination that
Executive was guilty of the conduct set forth in paragraph (i) or (iii) and
specifying the particulars thereof in detail. However, in the case of conduct
described in paragraph (i), Cause will not be considered to exist unless
Executive is given 30 days from the date of such notice to cure such breach, or
if the breach cannot be reasonably cured within such 30 day period, to commence
to cure such breach, to the satisfaction of the Company, within such 30 day
period. If Executive has not cured such breach to the satisfaction of the
Company within 90 days after the date of such notice, the Company shall give a
Notice of Termination to Executive. In the event a final determination is made
by a court of competent jurisdiction that the Company’s termination of Executive
under this Section 6(d) does not meet the definition of Cause, Executive will be
deemed to have been terminated by the Company without Cause.
 
(e)  Following Change in Control. Within twelve (12) months after a Change in
Control occurs, Executive may resign his employment or his employment may be
terminated for any reason, including, without limitation, death or Disability.
For purposes of this Agreement, such a termination of employment (including,
without limitation, as a result of such a resignation) is referred to as
“Termination Following Change in Control.” For this purpose, a “Change in
Control” means:
 
(i)  Consummation by the Company of (A) a reorganization, merger, consolidation
or other form of corporate transaction or series of transactions, in each case,
other than a reorganization, merger or consolidation or other transaction that
would result in the holders of the voting securities of the Company outstanding
immediately prior thereto holding securities that represent immediately after
such transaction more than 50% of the combined voting power of the voting
securities of the Company or the surviving company or the parent of the
surviving company, or (B) a liquidation or dissolution of the Company or (C) the
sale of all or substantially all of the assets of the Company;
 
(ii)  Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided (A) that any person becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Securities Exchange Act of 1934) or (B) any individual appointed to
the Board by the Incumbent Board shall be, for purposes of this Agreement,
considered as though such person were a member of the Incumbent Board; or
 
(iii)  The acquisition (other than from the Company) by any person, entity or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, of more than 26% of either the then outstanding shares of
the Company’s common stock or the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally in the election of
directors (hereinafter referred to as the ownership of a “Controlling Interest”)
excluding, for this purpose, any acquisitions by (A) the Company or its
subsidiaries, or (B) any person, entity or “group” that as of the Effective Date
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) a Controlling Interest of the Company or any
affiliate of such person, entity or “group.”
 
Executive acknowledges and agrees that, notwithstanding anything in this
Agreement to the contrary, a Change in Control shall not be deemed to have
occurred for purposes of this Agreement if, after the consummation of any of the
events described in the definition of a Change in Control, Chaim Katzman remains
Chairman of the Board of the Successor Employer (as hereinafter defined) and if
Gazit, Inc. and its affiliates own in the aggregate 33% or more of the
outstanding voting securities of the Successor Employer. For purposes of this
Agreement, the term “Successor Employer” shall mean the Company, the
reorganized, merged or consolidated Company (or the successor thereto), or the
acquiror (through merger or otherwise) of all or substantially all of the assets
of the Company, as the case may be. If an event described in Section 6(e)(i),
(e)(ii), or (e)(iii) above occurs, but the event does not constitute a Change in
Control pursuant to the provisions of this paragraph, the Performance Period (as
defined in Exhibit A which is attached hereto and made part hereof) shall be
deemed to end on the business day immediately preceding the applicable event.
 
(f)  Resignation Other Than Termination Following Change in Control. Executive
shall have the right to resign his employment by providing the Company with a
Notice of Termination, as provided in Section 7. If such resignation occurs
other than within twelve (12) months after a Change in Control occurs,
Executive’s resulting termination of employment shall be considered as other
than Termination Following Change in Control. Any termination pursuant to this
paragraph shall not in and of itself be, nor shall it be deemed to be, a breach
of this Agreement.
 
(g)  Resignation For Good Reason. Executive shall have the right to resign his
employment for Good Reason. For purposes of this Agreement, Executive shall have
Good Reason to terminate Executive’ employment upon:
 
(i) the material breach by the Company of any of its agreements set forth herein
and the failure of the Company to correct such breach within thirty (30) days
after the receipt by the Company of written notice from Executive specifying in
reasonable detail the nature of such breach; or
 
(ii) any substantial or material diminution of Executive’s responsibilities
including without limitation reporting responsibilities and/or title.
 
Section 7. Termination Procedure.
 
(a)  Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive (whether by resignation or otherwise) during the
Employment Period, except termination due to Executive’s death pursuant to
Section 6(a), shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 15. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice that states the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so stated.
 
(b)  Date of Termination. The effective date of any termination of Executive’s
employment by the Company or by Executive (whether by resignation or otherwise)
(the “Date of Termination”) shall be (i) if Executive’s employment is terminated
by his death, the date of his death, and (ii) if Executive’s employment is
terminated for any other reason by the Company or by Executive (whether by
resignation or otherwise), the date on which a Notice of Termination is given or
any later date (within thirty (30) days after the giving of such notice) set
forth in such Notice of Termination.
 
Section 8. Compensation Upon Termination or During Disability. If Executive
experiences a Disability or his employment terminates during the Employment
Period, the Company shall provide Executive with the payments and benefits set
forth below; provided, however, as a specific condition to being entitled to any
payments or benefits under this Section 8, Executive must have resigned as a
director, trustee and officer of the Company and all of its subsidiaries and as
a member of any committee of the board of directors of the Company and its
subsidiaries of which he is a member and must have joined the Company in having
executed a mutual release of both the Company and its Affiliates as well as
Executive, in the form attached hereto as Exhibit B. Executive acknowledges and
agrees that the payments set forth in this Section 8 constitute liquidated
damages for termination of his employment during the Employment Period, which
the parties hereto have agreed to as being reasonable, and Executive
acknowledges and agrees that he shall have no other remedies in connection with
or as a result of any such termination.
 
(a)  Disability; Death. During any period that Executive fails to perform his
duties hereunder as a result of Disability, Executive shall continue to receive
his full Base Salary set forth in Section 5(a) and his full Bonus as set forth
in Section 5(b) until his employment is terminated pursuant to Section 6(b). In
addition, if Executive’s employment is terminated for Disability pursuant to
Section 6(b), or due to Executive’s death pursuant to Section 6(a), in each case
other than a Termination Following Change in Control:
 
(i)  the Company shall pay to Executive or his estate, as the case may be, a
lump sum payment as soon as practicable following the Date of Termination equal
to (A) his Base Salary, Accrued Bonus (as defined in Section 8(d) below) and
accrued vacation pay through the Date of Termination, plus (B) one of the
following two amounts, as applicable, (1) if there is one year or more remaining
in the Employment Period, the sum of Executive’s then current Base Salary for
one year plus his Average Bonus (as defined in Section 8(d) below), or (2) if
there is less than one year remaining in the Employment Period, the amount of
Base Salary (as provided for in Section 5(a)) Employee would have received
through the end of the Employment Period plus his Average Bonus pro rated for
the portion of the fiscal year following the date of termination through the end
of the Employment Period and plus (C) the amount not yet paid to Executive under
Section 5(d);
 
(ii)  stock options and restricted stock granted to Executive prior to the Date
of Termination that were to vest based on the passage of time shall fully vest
as of the Date of Termination;
 
(iii)  the Company shall reimburse Executive, or his estate, as the case may be,
pursuant to Section 5(e) for reasonable expenses incurred, but not paid prior to
such termination of employment; and
 
(iv)  Executive or his estate or named beneficiaries shall be entitled to any
other rights, compensation and/or benefits as may be due to Executive or his
estate or named beneficiaries in accordance with the terms and provisions of any
agreements, plans or programs of the Company.
 
(b)  Termination By Company Without Cause, Termination by Executive for Good
Reason or Termination Following Change in Control. If (x) Executive’s employment
is terminated by the Company without Cause, (y) Executive terminates his
employment with the Company for Good Reason, or (z) Executive resigns and such
resignation is a Termination Following a Change of Control or is terminated by
reason of death or Disability and such termination is a Termination Following
Change in Control:
 
(i) the Company shall pay to Executive his Base Salary, Accrued Bonus and
accrued vacation pay through the Date of Termination, as soon as practicable
following the Date of Termination;
 
(ii) in the case of (x) or (y) above, the Company shall pay to Executive as soon
as practicable following the Date of Termination a lump-sum payment equal to two
(2) times the sum of Executive’s then current Base Salary plus his Average
Bonus;
 
(iii) in the case of (z) above, the Company shall pay to Executive as soon as
practicable following the Date of Termination a lump-sum payment equal to three
(3) times the sum of Executive’s then current Base Salary plus his Average
Bonus;
 
(iv) the Company shall pay to Executive as soon as practicable following the
Date of Termination a lump-sum payment equal to the amount not yet paid to
Executive under Section 5(d);
 
(v) in the case of (x) or (y) above, stock options and restricted stock granted
to Executive prior to the Date of Termination that were to vest based on the
passage of time shall fully vest as of the Date of Termination;
 
(vi) in the case of (z) above, (A) stock options and restricted stock granted to
Executive prior to the Date of Termination that were to vest based on the
passage of time shall fully vest as of the Date of Termination; and (B) if
Executive’s Date of Termination precedes the otherwise applicable end-date for a
performance period for stock options or restricted stock granted to Executive
pursuant to Section 5(c), or granted to Executive under any equity-based award
program sponsored by the Company, a percentage of such stock options or
restricted stock shall vest as of the Date of Termination equal to the period of
time that has elapsed since the date of award of such stock options or
restricted stock compared to the total time during the performance period stated
in the award of such stock options or restricted stock;
 
(vii) the Company shall reimburse Executive pursuant to Section 5(e) for
reasonable expenses incurred, but not paid prior to such termination of
employment; and
 
(viii) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company.
 
(c)  Termination by the Company for Cause or Resignation By Executive Other Than
Termination For Good Reason and other than Termination Following Change in
Control. If Executive’s employment is terminated by the Company for Cause, or if
Executive’s resignation is other than for Good Reason or other than a
Termination Following Change in Control:
 
(i) the Company shall pay Executive his Base Salary and, to the extent required
by law or the Company’s vacation policy, his accrued vacation pay through the
Date of Termination, as soon as practicable following the Date of Termination;
 
(ii) the Company shall reimburse Executive pursuant to Section 5(e) for
reasonable expenses incurred, but not paid prior to such termination of
employment, unless such termination resulted from a misappropriation of Company
funds;
 
(iii) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company; and
 
(iv) All unvested stock options and unvested restricted stock granted to
Executive shall be forfeited.
 
(d)  Bonus. If Executive’s termination of employment occurs after the end of any
fiscal year of the Company for which a Bonus would be payable to Executive
pursuant to Section 5(b) above and Executive’s termination is not for Cause and
Executive’s termination occurs prior to the date bonuses for senior executives
are paid for the fiscal year (including, without limitation, the Bonus),
Executive (or his estate, as the case may be) shall be entitled to payment of
any Bonus that is earned for such fiscal year without regard to whether
Executive’s termination of employment precedes the Bonus payment date. If
Executive’s termination of employment occurs prior to the end of any fiscal year
of the Company for which a Bonus would be payable to Executive pursuant to
Section 5(b) above and Executive’s termination is not for Cause or a voluntary
termination by Executive (other than for Good Reason or a Termination Following
a Change of Control), Executive (or his estate, as the case may be) shall be
entitled to payment of a pro rated portion of the Bonus calculated as follows:
Executive’s Average Bonus shall be multiplied by a fraction the numerator of
which shall be the number of days in the fiscal year that elapsed prior to
Executive’s termination of employment and the denominator of which shall be 365.
The amount Executive is entitled to under either of the two preceding sentences
shall be referred to in this Agreement as the “Accrued Bonus”. For purposes of
this Agreement, the “Average Bonus” shall mean the average annual Bonus (not
including any Bonus payable for the calendar year including the Effective Date),
if any, for the three (3) most recently completed fiscal years. In addition, if
Executive’s termination occurs before Executive has worked and been eligible to
receive a Bonus for three fiscal years, any references in this Section 8 to
Executive’s Average Bonus will be interpreted to mean such lesser number of
fiscal years during which Executive was employed before termination and eligible
to receive a Bonus. If Executive’s employment is terminated during the first
fiscal year following the year including the Effective Date, then the Average
Bonus shall be deemed to mean the an amount equal to 100% percent of the then
Base Salary.
 
(e)  Tax Payment by the Company.
 
(i) If any amount or benefit paid or distributed to Executive pursuant to this
Agreement, taken together with any amounts or benefits otherwise paid or
distributed to Executive by the Company or any affiliated company (collectively,
the “Covered Payments”), are or become subject to the tax (the “Excise Tax”)
imposed under Section 4999 of the Code, or any similar tax that may hereafter be
imposed, the Company shall pay to Executive at the time specified below an
additional amount (the “Tax Reimbursement Payment”) such that the net amount
retained by Executive with respect to such Covered Payments, after deduction of
any Excise Tax on the Covered Payments and any Federal, state and local income
or employment tax and Excise Tax on the Tax Reimbursement Payment provided for
by this Section 8(e), but before deduction for any Federal, state or local
income or employment tax withholding on such Covered Payments, shall be equal to
the amount of the Covered Payments.
 
(ii) For purposes of determining whether any of the Covered Payments will be
subject to the Excise Tax and the amount of such Excise Tax: (A) such Covered
Payments will be treated as “parachute payments” within the meaning of Section
280G of the Code, and all “parachute payments” in excess of the “base amount”
(as defined under Section 280G(b)(3) of the Code) shall be treated as subject to
the Excise Tax, unless, and except to the extent that, in the good faith
judgment of the Company’s independent certified public accountants appointed
prior to the date of the Change in Control or tax counsel selected by such
accountants (the “Accountants”), the Company has a reasonable basis to conclude
that such Covered Payments (in whole or in part) either do not constitute
“parachute payments” or represent reasonable compensation for personal services
actually rendered (within the meaning of Section 280G(b)(4)(B) of the Code) in
excess of the allocable “base amount,” or such “parachute payments” are
otherwise not subject to such Excise Tax, and (B) the value of any non-cash
benefits or any deferred payment or benefit shall be determined by the
Accountants in accordance with the principles of Section 280G of the Code.
 
(iii) For purposes of determining the amount of the Tax Reimbursement Payment,
Executive shall be deemed to pay: (A) Federal income, social security, Medicare
and other employment taxes at the highest applicable marginal rate of Federal
income taxation for the calendar year in which the Tax Reimbursement Payment is
to be made, and (B) any applicable state and local income or other employment
taxes at the highest applicable marginal rate of taxation for the calendar year
in which the Tax Reimbursement Payment is to be made, net of the maximum
reduction in Federal income taxes that could be obtained by Executive from the
deduction of such state or local taxes if paid in such year.
 
(iv) The Tax Reimbursement Payment (or portion thereof) provided for above shall
be paid to Executive not later than 10 business days following the payment of
the Covered Payments.
 
(v) If the Excise Tax is subsequently determined by the Accountants or pursuant
to any proceeding or negotiations with the Internal Revenue Service to be less
than the amount taken into account hereunder in calculating the Tax
Reimbursement Payment made, Executive shall repay to the Company, at the time of
such determination, the portion of the prior Tax Reimbursement Payment that
would not have been paid if the reduced Excise Tax had been taken into account
in initially calculating the Tax Reimbursement Payment, plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(b) of the
Code. Notwithstanding the foregoing, if any portion of the Tax Reimbursement
Payment to be refunded to the Company has been paid to any Federal, state or
local tax authority, repayment thereof shall not be required until actual refund
or credit of such portion has been made to Executive, and interest payable to
the Company shall not exceed interest received or credited to Executive by such
tax authority for the period it held such portion. Executive and the Company
shall mutually agree upon the course of action to be pursued (and the method of
allocating the expenses thereof) if Executive’s good faith claim for refund or
credit is denied.
 
(vi) If the Excise Tax is later determined by the Accountants or pursuant to any
proceeding or negotiations with the Internal Revenue Service to exceed the
amount taken into account hereunder at the time the Tax Reimbursement Payment is
made (including, but not limited to, by reason of any payment the existence or
amount of which cannot be determined at the time of the Tax Reimbursement
Payment), the Company shall make an additional Tax Reimbursement Payment in
respect of such excess (plus any interest or penalty payable with respect to
such excess) at the time that the amount of such excess is finally determined.
 
(f)  Tax Compliance Delay in Payment. If the Company reasonably determines that
any payment or benefit due under this Section 8, or any other amount that may
become due to Executive after termination of employment, is subject to Section
409A of the Internal Revenue Code of 1986 (“Code”), as amended, and that
Executive is a “specified employee,” as defined in Code Section 409A, upon
termination of Executive’s employment for any reason other than death (whether
by resignation or otherwise), no amount may be paid to Executive earlier than
six months after the date of termination of Executive’s employment if such
payment would violate the provisions of Code Section 409A and the regulations
issued thereunder, and payment shall be made, or commence to be made, as the
case may be, on the date that is six months and one day after the termination of
Executive’s employment, together with interest at the rate of five percent (5%)
per annum beginning with the date one day after the termination of Executive’s
employment until the date of payment.
 
Section 9. Repayment By Executive. Executive acknowledges and agrees that the
bonuses and other incentive-based or equity-based compensation received by him
from the Company, and any profits realized from the sale of securities of the
Company, are subject to the forfeiture requirements set forth in the
Sarbanes-Oxley Act of 2002 and other applicable laws, rules and regulations,
under the circumstances set forth therein. If any such forfeiture is required
pursuant to the Sarbanes-Oxley Act of 2002 or other applicable law, rule or
regulation, within thirty (30) days after notice thereof from the Company,
Executive shall pay to the Company the amount required to be forfeited.
 
Section 10. Confidential Information; Ownership of Documents and Other Property.
 
(a)  Confidential Information. Without the prior written consent of the Company,
except as may be required by law, Executive will not, at any time, either during
or after his employment by the Company, directly or indirectly divulge or
disclose to any person, entity, firm or association, including, without
limitation, any future employer, or use for his own or others benefit or gain,
any financial information, prospects, customers, tenants, suppliers, clients,
sources of leads, methods of doing business, intellectual property, plans,
products, data, results of tests or any other trade secrets or confidential
materials or like information of the Company, including (but not by way of
limitation) any and all information and instructions, technical or otherwise,
prepared or issued for the use of the Company (collectively, the “Confidential
Information”), it being the intent of the Company, with which intent Executive
hereby agrees, to restrict him from disseminating or using any like information
that is not readily available to the general public.
 
(b)  Information is Property of Company. All books, records, accounts, tenant,
customer, client and other lists, tenant, customer and client street and e-mail
addresses and information (whether in written form or stored in any computer
medium) relating in any manner to the business, operations, or prospects of the
Company, whether prepared by Executive or otherwise coming into Executive’s
possession, shall be the exclusive property of the Company and shall be returned
immediately to the Company upon the expiration or termination of Executive’s
employment or at the Company’s request at any time. Upon the expiration or
termination of his employment, Executive will immediately deliver to the Company
all lists, books, records, schedules, data, and other information (including all
copies) of every kind relating to or connected with the Company and its
activities, business, and customers.
 
Section 11. Restrictive Covenant; Notice of Activities.
 
(a)  Restricted Activities. During the Employment Period and for a period of one
(1) year after the expiration or termination of Executive’s employment, whether
by resignation or otherwise, (except if Executive’s employment is terminated by
the Company without Cause or by Executive for Good Reason, or if Executive’s
termination of employment constitutes a Termination Following Change in Control
or results due to non-renewal of this Agreement), Executive shall not, without
the prior written consent of the Company, directly or indirectly, (i) enter into
the employment of, render any services to, invest in, lend money to, engage,
manage, operate, own, or otherwise offer other assistance to or participate in,
as an officer, director, manager, employee, principal, proprietor,
representative, stockholder, member, partner, associate, consultant or
otherwise, any person or entity that competes, plans to compete or is
considering competing with the Company in any business of the Company existing
or proposed at the time Executive shall cease to perform services hereunder (a
“Competing Entity”) in any state in which the Company conducts material
operations (defined as accounting for 10% or more of the Company’s revenue), or
owns assets the value of which totals 10% or more of the total value of the
Company’s assets, at any time during the term of this Agreement (collectively,
the “Territory”); (ii) interfere with or disrupt or diminish or attempt to
disrupt or diminish, or take any action that could reasonably be expected to
disrupt or diminish, any past or present or prospective relationship,
contractual or otherwise, between the Company and any tenant, customer,
supplier, sales representative, consultant or employee of the Company; (iii)
directly or indirectly solicit for employment or attempt to employ, or assist
any other person or entity in employing or soliciting for employment, either on
a full-time or part-time or consulting basis, any employee (whether salaried or
otherwise, union or non-union) of the Company who within one year of the time
Executive ceased to perform services hereunder had been employed by the Company,
or (iv) communicate with, solicit, accept business or enter into any business
relationship with any person or entity who was a tenant or customer of the
Company or any present or future tenant or customer of the Company (including
without limitation tenants or customers previously or in the future generated or
produced by Executive), in any manner that interferes with or disrupts or
diminishes or might interfere with or might disrupt or diminish such tenant’s or
customer’s relationship with the Company, or in an effort to obtain such tenant
or customer as a tenant or customer of any person in the Territory.
Notwithstanding the foregoing, Executive shall be permitted to own up to a five
percent equity interest in a publicly traded Competing Entity.
 
(b)  Notice and Procedure. Executive shall inform in writing any person or
entity that seeks to employ or engage him in any capacity, of his noncompetition
obligations under this Agreement, prior to accepting such employment or
engagement. Executive shall also inform the Company in writing of such
prospective employment or engagement prior to accepting such employment or
engagement. If the Company or the Executive has any concerns that any of
Executive’s proposed or actual post-employment activities may be restricted by,
or otherwise in violation of, this Section 11, such party shall notify the other
party of such concerns and, prior to the Company commencing any action to
enforce its rights under this Section 11 or Executive seeking a declaratory
judgment with respect to his obligations under this Section 11, the Company and
Executive shall meet and confer to discuss the prospective employment or
engagement, and shall provide the other party with an opportunity to explain why
such prospective employment or engagement either does or does not violate this
Section 11; provided, however, that Company’s obligations to give notice under
this clause and to meet with Executive before commencing any action shall not
apply if Executive has not provided notice before engaging in activities that
Company reasonably believes violate this Section 11. Any such meeting shall
occur within three business days of notice and may be held in person or by
telephonic, video conferencing or similar electronic means.
 
Section 12. Violations of Covenants.
 
(a)  Injunctive Relief. Executive agrees and acknowledges that (i) the services
to be rendered by him hereunder are of a special and original character that
gives them unique value, (ii) that the provisions of Sections 10 and 11, are, in
view of the nature of the business of the Company, reasonable and necessary to
protect the legitimate interests of the Company, (iii) that his violation of any
of the covenants or agreements contained in this Agreement would cause
irreparable injury to the Company, (iv) that the remedy at law for any violation
or threatened violation thereof would be inadequate, and (v) that the Company
shall be entitled to temporary and permanent injunctive or other equitable
relief as it may deem appropriate without the accounting of all earnings,
profits, and other benefits arising from any such violation, which rights shall
be cumulative and in addition to any other rights or remedies available to the
Company. Executive hereby agrees that in the event of any such violation, the
Company shall be entitled to commence an action, suit or proceeding in any court
of appropriate jurisdiction for any such preliminary and permanent injunctive
relief and other equitable relief.
 
(b)  Enforcement. The Company and Executive recognize that the laws and public
policies of the various states of the United States and the District of Columbia
may differ as to the validity and enforceability of certain of the provisions
contained herein. Accordingly, if any provision of this Agreement shall be
deemed to be invalid or unenforceable, as may be determined by a court of
competent jurisdiction, this Agreement shall be deemed to delete or modify, as
necessary, the offending provision and to alter the balance of this Agreement in
order to render the same valid and enforceable to the fullest extent permissible
as aforesaid.
 
Section 13. “Key Man” Insurance. Executive agrees to facilitate the Company to
purchase and maintain “Key Man Insurance” in an amount desired by the Company
for the benefit of the Company and to reasonably cooperate with the Company and
its designated insurance agent to facilitate the purchase and maintenance of
such insurance. 
 
Section 14. Successors; Binding Agreement.
 
(a)  Company’s Successors. No rights or obligations of the Company under this
Agreement may be assigned or transferred except that the Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as herein before defined and any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company that executes and
delivers the agreement contemplated by this Section 14 or that otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law.
 
(b)  Executive’s Successors. No rights or obligations of Executive under this
Agreement may be assigned or transferred other than his rights to payments or
benefits hereunder, which may be transferred only by will or the laws of descent
and distribution. Upon Executive’s death, this Agreement and all rights of
Executive hereunder shall inure to the benefit of and be enforceable by
Executive’s beneficiary or beneficiaries, personal or legal representatives, or
estate, to the extent any such person succeeds to Executive’s interests under
this Agreement. Executive shall be entitled to select and change a beneficiary
or beneficiaries to receive any benefit or compensation payable hereunder
following Executive’s death by giving the Company written notice thereof. In the
event of Executive’s death or a judicial determination of his incompetence,
references in this Agreement to Executive shall be deemed, where appropriate, to
refer to his beneficiary(ies), estate or other legal representative(s). If
Executive should die following his Date of Termination while any amounts would
still be payable to him hereunder if he had continued to live, all such amounts
unless otherwise provided herein shall be paid in accordance with the terms of
this Agreement to such person or persons so appointed in writing by Executive,
or otherwise to his legal representatives or estate.
 
Section 15. Notice. All notices or other communications that are required or
permitted hereunder shall be in writing and sufficient if delivered personally,
or sent by nationally-recognized, overnight courier or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:
 
 
To the Employer:
 
Equity One, Inc.
1600 NE Miami Gardens Drive
North Miami Beach, Florida 33179
Attention: General Counsel
 
 
To Executive:
 
Jeffrey S. Stauffer
Equity One, Inc.
1600 NE Miami Gardens Drive
North Miami Beach, Florida 33179



or to such other address as any party may have furnished to the others in
writing in accordance herewith. All such notices and other communications shall
be deemed to have been received (a) in the case of personal delivery, on the
date of such delivery, (b) in the case of delivery by nationally-recognized,
overnight courier, on the business day following dispatch and (c) in the case of
mailing, on the third business day following such mailing.
 
Section 16. Attorneys’ Fees. The Company shall reimburse Executive for the
reasonable attorneys’ fees and costs incurred by Executive in connection with
the review, negotiation and execution of this Agreement. If either party is
required to seek legal counsel to interpret or enforce the terms and provisions
of this Agreement, the prevailing party in any action, suit or proceeding shall
be entitled to recover reasonable attorneys’ fees and costs (including on
appeal).
 
Section 17. Miscellaneous.  No provisions of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing signed by Executive and by a duly authorized officer of the Company, and
such waiver is set forth in writing and signed by the party to be charged. No
waiver by either party hereto at any time of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party that are not set forth
expressly in this Agreement. The respective rights and obligations of the
parties hereunder of this Agreement shall survive the expiration or termination
of Executive’s employment (whether by resignation or otherwise) and the
expiration or termination of this Agreement to the extent necessary for the
intended preservation of such rights and obligations. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Florida without regard to its conflicts of law
principles. Each party unconditionally and irrevocably agrees that the exclusive
forum and venue for any action, suit or proceeding shall be in Miami-Dade
County, Florida, and consents to submit to the exclusive jurisdiction,
including, without limitation, personal jurisdiction, and forum and venue of the
Circuit Courts of the State of Florida or the United States District Court for
the Southern District of Florida, in each case, located in Miami-Dade County,
Florida.
 
Section 18. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. In the event that any provision or provisions contained in this
Agreement shall be deemed illegal or unenforceable, the remaining provisions
contained in this Agreement shall remain in full force and effect, and this
Agreement shall be interpreted as if such illegal or unenforceable provision or
provisions were not contained in this Agreement.
 
Section 19. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
Section 20. Entire Agreement. This Agreement sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, director, employee or representative of any party hereto in respect of
such subject matter. Any prior agreement of the parties hereto in respect of the
subject matter contained herein is hereby terminated and canceled.
 
Section 21. Withholding. All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.
 
Section 22. Insurance; Indemnity. Executive shall be covered by the Company’s
directors’ and officers’ liability insurance policy, and errors and omissions
coverage, to the extent such coverage is generally provided by the Company to
its directors and officers and to the fullest extent permitted by such insurance
policies. Nothing herein is or shall be deemed to be a representation by the
Company that it provides, or a promise by the Company to obtain, maintain or
continue any liability insurance coverage whatsoever for its executives. In
addition, the Company shall enter into its standard indemnity agreement by which
Company commits to indemnify a Company officer in connection with claims, suits
or proceedings arising as a result of Executive’ service to the Company.
 
Section 23. Section Headings. The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.
 
[Remainder of this Page Intentionally left Blank]



The parties hereto have executed this Agreement effective as provided above.






 
EQUITY ONE, INC.
 
 
 
 
By:
/s/
JEFFREY OLSON
 
 
 
Name:
Jeffrey Olson
 
 
 
Title:
President
 
 
 
Date: November 6, 2006
 
 
       
 
/s/ Jeffrey S. Stauffer
 
 
Jeffrey S. Stauffer
 
Date: November 4, 2006





Exhibit A - Long Term Cash Incentive Compensation
Exhibit B - Form of Release









#480824.8





 